Title: To John Adams from Hezekiah Niles, 31 March 1820
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Balt. Mar 31. 1820
				
				The 16th vol. of the Weekly Register was sent, I believe to Boston for you & the 17th, (up to the 1st of this month) is only just bound. However, finding that they are franked to you, I have put those volumes in separate packages, & sent them by the mail.I had the pleasure when last at Washington to pay my respects to your son, the secretary of state, & was much gratified with my visit.Be pleased to accept the honest assurance of my respect & esteem—perhaps I might, add, of my veneration.
				
					H. Niles
				
				
			